Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Carmen on 19 January 2022.

The application has been amended as follows: 

4. The apparatus of claim 2, wherein the resistor ladder is comprised of a precision resistor material.

5.  The apparatus of claim 4, wherein the precision resistor material comprises polysilicon or a back-end-of-line metal.

8.  The apparatus of claim 1, wherein the given unit cell comprises four transistors forming the at least one cross-coupled inverter and two programming transistors coupling the cross-coupled inverter to [[a]] the set of bit-lines associated with the given unit cell.

15.  The method of claim 13, wherein the resistor ladder is comprised of a precision resistor material.

18.  The method of claim 12, wherein the given unit cell comprises four transistors forming the at least one cross-coupled inverter and two programming transistors coupling the cross-coupled inverter to [[a]] the set of bit-lines associated with the given unit cell.

20.  An article of manufacture comprising a computer-readable storage medium for storing computer-readable program code which, when executed, causes at least one processor to implement a neural network by performing steps of:
	initializing weights of the neural network by programming a plurality of unit cells, wherein a given one of the plurality of unit cells comprises one or more static random-access memory cells and a digital to analog converter device, wherein the one or more static random-access memory cells implement an n-bit static-access memory, wherein the digital to analog converter device is configured to receive one or more outputs produced by respective ones of the one or more static random-access memory cells, and wherein the given unit cell further comprises a set of transistors forming at least one cross-coupled inverter and a set of programming transistors coupling the cross-coupled inverter to a set of bit-lines associated with the given unit cell;
determining an amount of error associated with the initialized weights; and
adjusting the initialized weights in response to the amount of error exceeding a threshold amount of error.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127